West, J.
Upon an indictment charging murder in the first degree plaintiff in error was convicted of manslaughter. Writ of error was taken from this court.
The errors assigned bring úp for review rulings of the trial court refusing to give requested charges, giving certain charges, and denying a motion for new trial upon the ground that the evidence does not support the verdict.
The charges requested generally were upon the question of self defense. Some were given in connection with the general charge. Others were refused. One upon the *551question of the burden of proof and one upon the question of presumption of innocence were refused.
A discussion of the charges given or refused upon these familiar principles would be of no benefit. Considering the entire charge, including the special charges given at the request of plaintiff in error, it fairly covers the law on the points upon which charges were requested, and this court in many cases has held that it is not error for the trial court to refuse to give charges already substantially given. Blackwell v. State, 79 Fla. 709, 86 South. Rep. 224; Hall v. State, 78 Fla. 420, 83 South. Rep. 513; Howard v. State, 78 Fla. 413, 83 South. Rep. 297; Long v. State, 78 Fla. 464, 83 South. Rep. 293; Russell v. State, 78 Fla. 223, 82 South. Rep. 805; Harris v. State, 75 Fla. 527, 78 South. Rep. 526.
The evidence is ample to sustain the verdict, so the judgment will be affirmed.
Affirmed.
Browne, C. J., and Taylor, Whitfield and Ellis, J. J., concur.